 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     MARCO PEREZ,                                            Case No. 5:17-cv-05562-BLF
12
                                            Plaintiff,       [PROPOSED] ORDER GRANTING
13                                                           DEFENDANTS’ MOTION TO CHANGE
                   v.                                        TIME TO FILE A REPLY IN SUPPORT
14                                                           OF DISPOSITIVE MOTION
15   C.E. DUCART, et al.,
16                                       Defendant.
17

18        Defendants moved to change the time, by 14 days, to file a reply to Plaintiff’s opposition to

19   their dispositive motion. Having read and considered Defendants’ motion to change time and the

20   declaration of Defendants’ counsel supporting the motion, and for good cause appearing,

21   Defendants’ motion is GRANTED. Defendants may file and serve a reply on or before February

22   26, 2019.

23        IT IS SO ORDERED.

24                 February 8, 2019
          Dated: _______________________                        ________________________________
                                                                The Honorable Beth L. Freeman
25                                                              United States District Court Judge
26

27

28
                                                         1
                             [Proposed] Order Grant’g Mot. to Change Time to File Reply. (C 17-05562-BLF (PR))
